Exhibit 10.11

 

EXECUTION COPY

 

THE HOWARD HUGHES CORPORATION

 

November 9, 2010

 

Pershing Square Capital Management, L.P.

888 Seventh Avenue, 42nd Floor

New York, New York 10019

Attention:

William A. Ackman

 

Roy J. Katzovicz

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Stock Purchase Agreement (the
“Stock Purchase Agreement”), effective as of March 31, 2010, as amended, between
General Growth Properties, Inc. and Pershing Square Capital Management, L.P.
(“PSCM”), on behalf of Pershing Square, L.P., Pershing Square II, L.P., Pershing
Square International, Ltd. and Pershing Square International V, Ltd. (each,
except PSCM, together with its permitted nominees and assigns, a “Purchaser”). 
Capitalized terms used but not otherwise defined in this letter agreement (this
“Agreement”) shall have the meanings attributed to such terms in the Stock
Purchase Agreement as in effect on the date hereof.

 

Pursuant to the terms of the Stock Purchase Agreement and the Plan, The Howard
Hughes Corporation (“THHC”) and each Purchaser hereby agree as follows:

 

1.                                       Subscription Right.

 

(i)                                     Sale of New Equity Securities.  If THHC
or any Subsidiary of THHC at any time or from time to time makes any public or
non-public offering of any shares of GGO Common Stock (or securities that are
convertible into or exchangeable or exercisable for, or linked to the
performance of, GGO Common Stock) (other than (1) pursuant to the granting or
exercise of employee stock options or other stock incentives pursuant to THHC’s
stock incentive plans and employment arrangements as in effect from time to time
or the issuance of stock pursuant to THHC’s employee stock purchase plan as in
effect from time to time, (2) pursuant to or in consideration for the
acquisition of another Person, business or assets by THHC or any of its
Subsidiaries, whether by purchase of stock, merger, consolidation, purchase of
all or substantially all of the assets of such Person or otherwise or (3) to
strategic partners or joint venturers in connection with a commercial
relationship with THHC or its Subsidiaries or to parties in connection with them
providing THHC or its Subsidiaries with loans, credit lines, cash price
reductions or similar transactions, under arm’s-length arrangements) (the
“Proposed Securities”), the members of the Purchaser Group shall have the right
to acquire from THHC (the “Subscription Right”) for the same price (net of any
underwriting discounts or sales commissions or any other discounts or fees if
not purchasing from or through an underwriter, placement agent or broker) and on
the same terms as such Proposed Securities are proposed to be offered to others,
up to the amount of such Proposed

 

--------------------------------------------------------------------------------


 

Securities in the aggregate required to enable it to maintain its aggregate
proportionate GGO Common Stock-equivalent interest in THHC on a Fully Diluted
Basis determined in accordance with the following sentence, in each case,
subject to such limitations as may be imposed by applicable Law or stock
exchange rules.  The aggregate amount of such Proposed Securities that the
members of the Purchaser Group shall be entitled to purchase in the aggregate in
any offering pursuant to the above shall (subject to such limitations as may be
imposed by applicable Law or stock exchange rules) be determined by multiplying
(x) the total number of such offered shares of Proposed Securities by (y) a
fraction, the numerator of which is the aggregate number of shares of GGO Common
Stock held by the Purchaser Group on a Fully Diluted Basis as of the date of
THHC’s notice pursuant to Section 1(ii) in respect of the issuance of such
Proposed Securities, and the denominator of which is the number of shares of GGO
Common Stock then outstanding on a Fully Diluted Basis.  For the avoidance of
doubt, the actual amount of securities to be sold or offered to the members of
the Purchaser Group pursuant to their exercise of the Subscription Right
hereunder shall be proportionally reduced if the aggregate amount of Proposed
Securities sold or offered is reduced.  Any offers and sales pursuant to this
Section 1 in the context of a registered public offering shall be conditioned
upon reasonably acceptable representations and warranties of each applicable
member of the Purchaser Group designated pursuant to Section 1(vi) regarding its
status as the type of offeree to whom a private sale can be made concurrently
with a registered public offering in compliance with applicable securities Laws.

 

(ii)                                  Notice.  In the event THHC proposes to
offer Proposed Securities, it shall give each Purchaser written notice of its
intention, describing the estimated price (or range of prices), anticipated
amount of securities, timing and other terms upon which THHC proposes to offer
the same (including, in the case of a registered public offering and to the
extent possible, a copy of the prospectus included in the registration statement
filed with respect to such offering), no later than ten (10) Business Days after
the commencement of marketing with respect to such offering or after THHC takes
substantial steps to pursue any other offering.  The applicable member of the
Purchaser Group shall have three (3) Business Days from the date of receipt of
such a notice to notify THHC in writing that it intends to exercise the
applicable Subscription Right and as to the amount of Proposed Securities such
member of the Purchaser Group desires to purchase, up to the maximum amount
calculated pursuant to Section 1(i).  In connection with an underwritten public
offering, such notice shall constitute a non-binding indication of interest to
purchase Proposed Securities at such a range of prices as such member of the
Purchaser Group may specify and, with respect to other offerings, such notice
shall constitute a binding commitment of the applicable member of such Purchaser
Group to purchase the amount of Proposed Securities so specified at the price
and other terms set forth in THHC’s notice to each Purchaser.  The failure of
such member of the Purchaser Group to so respond within such three (3) Business
Day period shall be deemed to be a waiver of the applicable Subscription Right
under this Section 1 only with respect to the offering described in the
applicable notice.  In connection with an underwritten public offering or a
private placement, the applicable member of the Purchaser Group shall further
enter into an agreement (in form and substance customary for transactions of
this type) to purchase the Proposed Securities to be acquired contemporaneously
with the execution of any underwriting agreement or purchase agreement entered
into with

 

2

--------------------------------------------------------------------------------


 

THHC, the underwriters or initial purchasers of such underwritten public
offering or private placement, and the failure of such member of the Purchaser
Group to enter into such an agreement at or prior to such time shall constitute
a waiver of the Subscription Right in respect of such offering.

 

(iii)                               Purchase Mechanism.  If a member of the
Purchaser Group exercises its Subscription Right provided in this Section 1, the
closing of the purchase of the Proposed Securities with respect to which such
right has been exercised shall take place concurrently with the sale to the
other investors in the applicable offering, which period of time for the closing
of the purchase of the Proposed Securities with respect to which such right has
been exercised shall be extended for a maximum of one hundred eighty (180) days
in order to comply with applicable Laws (including receipt of any applicable
regulatory or stockholder approvals).  Each of THHC and the applicable member of
the Purchaser Group shall use its reasonable best efforts to secure any
regulatory or stockholder approvals or other consents, and to comply with any
Law necessary in connection with the offer, sale and purchase of, such Proposed
Securities.

 

(iv)                              Failure of Purchase.  In the event (A) the
applicable member of the Purchaser Group fails to exercise its Subscription
Right provided in this Section 1 within said three (3) Business Day period, or
(B) if so exercised, such member of the Purchaser Group fails or is unable to
consummate such purchase within the one hundred eighty (180) day period
specified in Section 1(iii), without prejudice to other remedies, THHC shall
thereafter be entitled during the Additional Sale Period to sell the Proposed
Securities not elected to be purchased pursuant to this Section 1 or which the
applicable member of the Purchaser Group fails to, or is unable to, purchase, at
a price and upon terms no more favorable in any material respect to the
purchasers of such securities than were specified in THHC’s notice to each
Purchaser.  In the event THHC has not sold the Proposed Securities within the
Additional Sale Period, THHC shall not thereafter offer, issue or sell such
Proposed Securities without first offering such securities to the members of the
Purchaser Group in the manner provided above.

 

(v)                                 Non-Cash Consideration.  In the case of the
offering of securities for a consideration in whole or in part other than cash,
including securities acquired in exchange therefor (other than securities by
their terms so exchangeable), the consideration other than cash shall be deemed
to be the fair value thereof as determined by the Board of Directors of THHC
(the “Board”); provided, however, that such fair value as determined by the
Board shall not exceed the aggregate market price of the securities being
offered as of the date the Board authorizes the offering of such securities.

 

(vi)                              Cooperation.  THHC and each applicable member
of the Purchaser Group shall cooperate in good faith to facilitate the exercise
of such member of the Purchaser Group’s Subscription Right hereunder, including
using reasonable efforts to secure any required approvals or consents.

 

(vii)                           Allocation Among Purchaser Group.  PSCM shall
have the right as attorney-in-fact of each member of the Purchaser Group to
exercise all of the rights of the members of the Purchaser Group hereunder and
designate the members of such Purchaser

 

3

--------------------------------------------------------------------------------


 

Group to receive any securities to be issued and THHC may rely on any
designations made by PSCM.  As a condition to the THHC’s obligations with
respect to the exercise of a Subscription Right by a member of the Purchaser
Group not a party to this Agreement, such member will agree to perform each
obligation applicable to it under this Section 1.

 

(viii)                        General.  Notwithstanding anything herein to the
contrary, (A) if (1) a member of the Purchaser Group exercises its Subscription
Right pursuant to this Section 1 and is unable to complete the purchase of the
Proposed Securities concurrently with the sales to the other investors in the
applicable offering as contemplated by Section 1(iii) due to applicable
regulatory or stockholder approvals and (2) THHC or the Board determines in good
faith that any delay in completion of an offering in respect of which such
member of the Purchaser Group is entitled to Subscription Rights would
materially impair the financing objective of such offering, THHC may proceed
with such offering without the participation of such member of the Purchaser
Group in such offering, in which event THHC and such member of the Purchaser
Group shall promptly thereafter agree on a process otherwise consistent with
this Section 1 as would allow such member of the Purchaser Group to purchase, at
the same price (net of any underwriting discounts or sales commissions or any
other discounts or fees if not purchasing from or through an underwriter,
placement agent or broker) as in such offering, up to the amount of shares of
GGO Common Stock (or securities that are convertible into or exchangeable or
exercisable for, or linked to the performance of, GGO Common Stock) as shall be
necessary to enable the Purchaser Group to maintain its aggregate proportionate
GGO Common Stock-equivalent interest in THHC on a Fully Diluted Basis, (B) if
THHC or the Board determines in good faith that compliance with the notice
provisions in Section 1(ii) would materially impair the financing objective of
an offering in respect of which the members of the Purchaser Group are entitled
to Subscription Rights, THHC shall be permitted by notice to each Purchaser to
reduce the notice period required under Section 1(ii) (but not to less than one
(1) Business Day) to the minimum extent required to meet the financing objective
of such offering, and the members of the Purchaser Group shall have the right to
either (x) exercise their Subscription Rights during the shortened notice
periods specified in such notice or (y) require THHC to promptly thereafter
agree on a process otherwise consistent with this Section 1 as would allow the
applicable members of the Purchaser Group to purchase, at the same price (net of
any underwriting discounts or sales commissions or any other discounts or fees
if not purchasing from or through an underwriter, placement agent or broker) as
in such offering, up to the amount of shares of GGO Common Stock (or securities
that are convertible into or exchangeable or exercisable for, or linked to the
performance of, GGO Common Stock) as shall be necessary to enable the Purchaser
Group to maintain its aggregate proportionate GGO Common Stock-equivalent
interest in THHC on a Fully Diluted Basis and (C) in the event THHC is unable to
issue shares of GGO Common Stock (or securities that are convertible into or
exchangeable or exercisable for, or linked to the performance of, GGO Common
Stock) to the applicable members of the Purchaser Group as a result of a failure
to receive regulatory or stockholder approval therefor, THHC shall take such
action or cause to be taken such other action in order to place the Purchaser
Group, in so far as reasonably practicable (subject to any limitations that may
be imposed by applicable Law or stock exchange rules), in the same position in
all material respects as if the applicable

 

4

--------------------------------------------------------------------------------


 

member of the Purchaser Group was able to effectively exercise its Subscription
Rights hereunder, including, without limitation, at the option of such member,
issuing to such member of the Purchaser Group another class of securities of
THHC having terms to be agreed by THHC and such member having a value at least
equal to the value per share of GGO Common Stock, in each case, as shall be
necessary to enable the Purchaser Group to maintain its aggregate proportionate
GGO Common Stock-equivalent interest in THHC on a Fully Diluted Basis.

 

(ix)                                Termination.  This Section 1 shall terminate
at such time as the Purchaser Group collectively beneficially own less than 5%
of the outstanding shares of GGO Common Stock on a Fully Diluted Basis.

 

2.                                       Board of Directors.

 

(i)                                     As of the date hereof, the GGO Board
shall have nine (9) members and three (3) of such members shall be persons
designated by PSCM (the “Purchaser GGO Board Designees”).

 

(ii)                                  THHC shall nominate as part of its slate
of directors and use its reasonable best efforts to have them elected to the
Board (including through the solicitation of proxies for such person to the same
extent as it does for any of its other nominees to the GGO Board) (subject to
applicable Law and stock exchange rules (provided that the Purchaser GGO Board
Designees need not be “independent” under the applicable rules of the applicable
stock exchange or the SEC)) (x) so long as the Purchaser Group has at least a
17.5% Fully Diluted GGO Economic Interest, three (3) Purchaser Board Designees,
and (y) otherwise, so long as the Purchaser Group beneficially owns (directly or
indirectly) in the aggregate at least 10% of the shares of GGO Common Stock on a
Fully Diluted Basis, two (2) Purchaser Board Designees.  For the avoidance of
doubt, at and following such time as the Purchaser Group beneficially owns
(directly or indirectly) in the aggregate less than 10% of the shares of GGO
Common Stock on a Fully Diluted Basis, PSCM shall no longer have the right to
designate directors for election to the GGO Board.

 

(iii)                               Subject to applicable Law and stock exchange
rules, there shall be proportional representation by Purchaser GGO Board
Designees on any committee of the GGO Board, except for special committees
established for potential conflict of interest situations, and except that only
Purchaser GGO Board Designees who qualify under the applicable rules of the
applicable stock exchange or the SEC may serve on committees where such
qualification is required.  If at any time the number of Purchaser GGO Board
Designees serving on the GGO Board exceeds the number of Purchaser GGO Board
Designees that PSCM is then otherwise entitled to designate as a result of a
decrease in the percentage of shares of GGO Common Stock beneficially owned by
the Purchaser Group, such Purchaser Group shall, to the extent it is within such
Purchaser Group’s control, use commercially reasonable efforts to cause any such
additional Purchaser GGO Board Designees to offer to resign such that the number
of Purchaser GGO Board Designees serving on the GGO Board after giving effect to
such resignation does not

 

5

--------------------------------------------------------------------------------


 

exceed the number of Purchaser GGO Board Designees that PSCM is entitled to
designate for election to the GGO Board.

 

(iv)                              Except with respect to the resignation of a
Purchaser GGO Board Designee pursuant to Section 2(iii), (A) PSCM shall have the
power to designate a Purchaser GGO Board Designee’s replacement upon the death,
resignation, retirement, disqualification or removal from office of such
Purchaser GGO Board Designee and (B) the Board shall promptly take all action
reasonably required to fill any vacancy resulting therefrom with such
replacement Purchaser GGO Board Designee (including nominating such person,
subject to applicable Law, as THHC’s nominee to serve on the Board and causing
THHC to use all reasonable efforts to have such person elected as a director of
THHC and solicit proxies for such person to the same extent as it does for any
of THHC’s other nominees to the Board).

 

(v)                                 (A) Each Purchaser GGO Board Designee shall
be entitled to the same compensation and same indemnification in connection with
his or her role as a director as the members of the Board, and each Purchaser
GGO Board Designee shall be entitled to reimbursement for documented, reasonable
out-of-pocket expenses incurred in attending meetings of the Board or any
committees thereof, to the same extent as other members of the Board, (B) THHC
shall notify each Purchaser GGO Board Designee of all regular and special
meetings of the Board and shall notify each Purchaser GGO Board Designee of all
regular and special meetings of any committee of the Board of which such
Purchaser GGO Board Designee is a member, and (C) THHC shall provide each
Purchaser GGO Board Designee with copies of all notices, minutes, consents and
other materials provided to all other members of the Board concurrently as such
materials are provided to the other members (except, for the avoidance of doubt,
as are provided to members of committees of which such Purchaser GGO Board
Designee is not a member).

 

(vi)                              Purchaser GGO Board Designee candidates shall
be subject to such reasonable eligibility criteria as applied in good faith by
the nominating, corporate governance or similar committee of the Board to other
candidates for the Board.

 

3.                                       Stockholder Vote With Respect to
Subscription Right.  THHC shall, for the benefit of each Purchaser, to the
extent required by any U.S. national securities exchange upon which shares of
GGO Common Stock are listed, for so long as any Purchaser has subscription
rights as contemplated by Section 1, put up for a stockholder vote at the annual
meeting of its stockholders, and include in its proxy statement distributed to
such stockholders in connection with such annual meeting, approval of such
Purchaser’s subscription rights for the maximum period permitted by the rules of
such U.S. national securities exchange.

 

4.                                       Transfer Restrictions.  Each Purchaser
covenants and agrees that the GGO Shares (and shares issuable upon exercise of
GGO Warrants) shall be disposed of only pursuant to an effective registration
statement under the Securities Act or pursuant to an available exemption from
the registration requirements of the Securities Act, and in compliance with any
applicable state securities Laws.  Each Purchaser agrees to the imprinting, so
long as is required by this Section 4, of the following legend on any
certificate evidencing the GGO Shares (and shares issuable upon exercise of GGO
Warrants):

 

6

--------------------------------------------------------------------------------


 

THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AS AMENDED
(THE “ACT”) OR UNDER ANY STATE SECURITIES LAWS (“BLUE SKY”) OR THE SECURITIES
LAWS OF ANY OTHER RELEVANT JURISDICTION.  THE SHARES HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE.  THE SHARES MAY NOT BE
SOLD, ASSIGNED, MORTGAGED, PLEDGED, ENCUMBERED, HYPOTHECATED, TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS EITHER (I) A REGISTRATION STATEMENT WITH RESPECT TO
THE SHARES IS EFFECTIVE UNDER THE ACT AND APPLICABLE BLUE SKY LAWS AND THE
SECURITIES LAWS OF ANY OTHER RELEVANT JURISDICTION ARE COMPLIED WITH OR
(II) UNLESS WAIVED BY THE ISSUER, THE ISSUER RECEIVES AN OPINION OF LEGAL
COUNSEL SATISFACTORY TO THE ISSUER THAT NO VIOLATION OF THE ACT OR OTHER
APPLICABLE LAWS WILL BE INVOLVED IN SUCH TRANSACTION.

 

Certificates evidencing the GGO Shares (and shares issuable upon exercise of GGO
Warrants) shall not be required to contain such legend (A) while a registration
statement covering the resale of the GGO Shares is effective under the
Securities Act, or (B) following any sale of any such GGO Shares pursuant to
Rule 144 of the Exchange Act (“Rule 144”), or (C) following receipt of a legal
opinion of counsel to the applicable Purchaser that the remaining GGO Shares
held by such Purchaser are eligible for resale without volume limitations or
other limitations under Rule 144.  In addition, THHC will agree to the removal
of all legends with respect to shares of GGO Common Stock deposited with DTC
from time to time in anticipation of sale in accordance with the volume
limitations and other limitations under Rule 144, subject to THHC’s approval of
appropriate procedures, such approval not to be unreasonably withheld,
conditioned or delayed.

 

Following the time at which such legend is no longer required (as provided
above) for certain GGO Shares, THHC shall promptly, following the delivery by
the applicable Purchaser to THHC of a legended certificate representing such GGO
Shares, deliver or cause to be delivered to such Purchaser a certificate
representing such GGO Shares that is free from such legend.  In the event the
above legend is removed from any of the GGO Shares, and thereafter the
effectiveness of a registration statement covering such GGO Shares is suspended
or THHC determines that a supplement or amendment thereto is required by
applicable securities Laws, then THHC may require that the above legend be
placed on any such GGO Shares that cannot then be sold pursuant to an effective
registration statement or under Rule 144 and such Purchaser shall cooperate in
the replacement of such legend.  Such legend shall thereafter be removed when
such GGO Shares may again be sold pursuant to an effective registration
statement or under Rule 144.

 

Each Purchaser further covenants and agrees not to sell, transfer or dispose of
(each, a “Transfer”) any GGO Shares or GGO Warrants in violation of the GGO
Non-Control Agreement.

 

7

--------------------------------------------------------------------------------


 

For the avoidance of doubt, the Purchaser Group’s rights to designate for
nomination the Purchaser GGO Board Designees pursuant to Section 2 and
Subscription Rights pursuant to Section 1 may not be Transferred to a Person
that is not a member of the Purchaser Group.

 

5.                                       Rights Agreement.  In the event THHC
adopts a rights plan analogous to the Rights Agreement (the “GGO Rights
Agreement”), (i) the GGO Rights Agreement shall be inapplicable to the Stock
Purchase Agreement, this Agreement and the transactions contemplated thereby and
hereby, (ii) no Purchaser, nor any other member of its Purchaser Group, shall be
deemed to be an Acquiring Person (as defined in the Rights Agreement) whether in
connection with the acquisition of shares of GGO Common Stock or GGO Warrants or
the shares issuable upon exercise of the GGO Warrants, (iii) neither a Shares
Acquisition Date (as defined in the Rights Agreement) nor a Distribution Date
(as defined in the Rights Agreement) shall be deemed to occur and (iv) the
Rights (as defined in the Rights Agreement) will not separate from the GGO
Common Stock, in each case under (ii), (iii) and (iv), as a result of the
execution, delivery or performance of the Stock Purchase Agreement or this
Agreement or the consummation of the transactions contemplated thereby and
hereby including the acquisition of shares of GGO Common Stock by any Purchaser
or other member of the Purchaser Group after the date hereof as otherwise
permitted by the Stock Purchase Agreement and this Agreement, or the GGO
Warrants or as otherwise contemplated by the GGO Non-Control Agreement.

 

6.                                       Assignment; Third Party Beneficiaries. 
Neither this Agreement nor any of the rights, interests or obligations under
this Agreement may be assigned by any party without the prior written consent of
the other party.  Notwithstanding the previous sentence, this Agreement, or a
Purchaser’s rights, interests or obligations hereunder, may be assigned or
transferred, in whole or in part, by such Purchaser to one or more members of
its Purchaser Group.  Notwithstanding the foregoing or any other provisions
herein, no such assignment shall relieve Purchaser of its obligations hereunder
if such assignee fails to perform such obligations.

 

7.                                       Prior Negotiations; Entire Agreement. 
This Agreement constitutes the entire agreement of the parties and supersedes
all prior agreements, arrangements or understandings, whether written or oral,
between the parties with respect to the subject matter of this Agreement.

 

8.                                       Governing Law; Venue.  THIS AGREEMENT
WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK.  EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF, AND VENUE IN, ANY STATE OR FEDERAL COURT LOCATED IN NEW YORK,
NEW YORK AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS.

 

9.                                       Counterparts.  This Agreement may be
executed in any number of counterparts, all of which shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each of the parties; and delivered to the other party (including via
facsimile or other electronic transmission), it being understood that each party
need not sign the same counterpart.

 

8

--------------------------------------------------------------------------------


 

10.                                 Waivers and Amendments.  This Agreement may
be amended, modified, superseded, cancelled, renewed or extended, and the terms
and conditions of this Agreement may be waived, only by a written instrument
signed by the parties or, in the case of a waiver, by the party waiving
compliance.  No delay on the part of any party in exercising any right, power or
privilege pursuant to this Agreement shall operate as a waiver thereof, nor
shall any waiver on the part of any party of any right, power or privilege
pursuant to this Agreement, nor shall any single or partial exercise of any
right, power or privilege pursuant to this Agreement, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
pursuant to this Agreement.  The rights and remedies provided pursuant to this
Agreement are cumulative and are not exclusive of any rights or remedies which
any party otherwise may have at law or in equity.

 

11.                                 Certain Remedies.  The parties agree that
irreparable damage would occur in the event that any provisions of this
Agreement were not performed in accordance with their specific terms.  It is
accordingly agreed that each of the parties shall be entitled to an injunction
or injunctions (without necessity of proving damages or posting a bond or other
security) to prevent breaches of this Agreement, and to enforce specifically the
terms and provisions of this Agreement, in addition to any other applicable
remedies at law or equity

 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

Please evidence your acceptance of, and agreement to, the terms and conditions
of this Agreement by executing and returning an executed copy of this Agreement
to the address first written above as soon as practicable.

 

 

 

Very truly yours,

 

 

 

THE HOWARD HUGHES CORPORATION

 

 

 

 

 

By:

/s/  Rael Diamond

 

 

Name:

Rael Diamond

 

 

Title:

Interim Chief Financial Officer

 

[SIGNATURE PAGE TO PERSHING LETTER AGREEMENT]

 

--------------------------------------------------------------------------------


 

Accepted and agreed as of the date of this Agreement:

 

PERSHING SQUARE CAPITAL MANAGEMENT, L.P.

 

On behalf of each of the Purchasers

 

 

 

By: PS Management GP, LLC

 

Its: General Partner

 

 

 

 

 

By:

/s/ William A. Ackman

 

Name:  William A. Ackman

 

Title:  Managing Member

 

 

[SIGNATURE PAGE TO PERSHING LETTER AGREEMENT]

 

--------------------------------------------------------------------------------